Title: 26th.
From: Adams, John Quincy
To: 


       At home as usual all the evening. Read a little in Gibbon; wrote in the same slavish way as I have done now for more than three years.
       But I feel dull, and low spirited. I have neither, that insatiable ambition, nor that ardor for pursuing the means to gratify it, which not long ago, was an argument which my vanity offered my mind, to prove, that if life should be given me, it would not be, to live unknowing and unknown. I feel no extraordinary inclination for study of any kind. Putnam, reads law as fast, or faster than I do, and if there is to be no alteration in the situation of my mind; he will make greater improvements in his three years, than I shall in mine. Before the cold weather came on, I expected to derive great advantage, from the long winter evenings which were approaching. In my imagination, I had written volumes, and read books without number. Yet so totally different has been the event, that I have written scarcely any thing except what this book contains, and, though I began Gibbon three months ago, I have not got half through the second volume. In my lord Coke, I trudge along, at the rate of about 80 pages a week, and do not understand, a quarter part of that. Yet when I call myself to an account and enquire how I mis-spend my time I do not find a spirit of dissipation in my conduct. I have I believe upon an average, spent one half of my evenings this winter at home; and when I do, I almost always hear the morning Clock. I somewhat suspect, that irregularity is one great cause of my poor success, and as I am peculiarly fond of trying experiments; I will attempt soon to be periodical in my visits at home, and abroad: if this will not do, I can only submit to my fate.
      